Citation Nr: 0423567	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-17 746A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for headaches and 
dizziness.  

2.  Entitlement to service connection for rosacea.  

3.  Entitlement to an initial rating higher than 10 percent 
for a cervical strain with atypical myofascial pain syndrome.  

4.  Entitlement to an initial rating higher than 10 percent 
for residuals of a rotator cuff tear of the right shoulder 
with adhesive capsulitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from March 1992 to March 2000.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied service connection for headaches, dizziness, and 
rosacea.  But the RO granted service connection for a 
cervical strain with atypical myofascial pain syndrome and 
for residuals of a rotator cuff tear of the right shoulder 
with adhesive capsulitis and assigned initial ratings of 10 
percent for each effective March 5, 2000 (the day after the 
veteran's discharge from service).  He appealed for service 
connection for headaches, dizziness, and rosacea and for 
higher initial ratings for the cervical strain with atypical 
myofascial pain syndrome and for residuals of a rotator cuff 
tear of the right shoulder with adhesive capsulitis.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Unfortunately, further development is needed before deciding 
the claims for initial ratings higher than 10 percent for the 
cervical strain with atypical myofascial pain syndrome and 
for residuals of a rotator cuff tear of the right shoulder 
with adhesive capsulitis.  So these claims are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.


FINDINGS OF FACT

1.  The veteran's headaches and dizziness are part and parcel 
of his already 
service-connected cervical strain with atypical myofascial 
pain syndrome.

2.  The veteran has chronic rosacea that initially manifested 
in service.




CONCLUSIONS OF LAW

1.  Chronic headaches and dizziness, as separate pathological 
disorders apart from the service-connected cervical strain 
and associated residuals, were not incurred or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

2.  Rosacea was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 2.  Rather, the Pelegrini II Court 
"'specifically recognizes that where, as here, that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with [the VCAA notification provisions] because an 
initial AOJ adjudication had already occurred.'"  Id. at 2 
(quoting Pelegrini II, at *22).  Therefore, according to GC, 
the Pelegrini II Court did not hold that VA must vitiate all 
AOJ decisions rendered prior to November 9, 2000 denying 
service connection claims that were still pending before VA 
on that date in order to provide VCAA notice and adjudicate 
the claims anew.  VAOGCPREC 7-2004 at 2-3. 

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Id. at *22.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this particular case, the claims at issue stem from a 
December 2001 rating action that was issued after the 
enactment of the VCAA.  And the VCAA notice was via a March 
4, 2002, letter - so after the initial denial.  But the VCAA 
letter was otherwise sufficient insofar as the content 
requirements discussed in Pelegrini II, and the VCAA 
regulations were cited in the May 2002 SOC.

In Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision."  Id., at *28.  
The Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice 
after an initial adverse adjudication.  As mentioned, while 
the VCAA notice was not given prior to the RO's 
December 2001 initial adjudication of the claim, the veteran 
nonetheless has been provided with every opportunity to 
submit evidence and argument in support of the claims, and 
to respond to his VA notices.  Indeed, he had time to 
identify and/or submit additional supporting evidence after 
issuance of the March 2002 VCAA letter and May 2002 SOC, as 
well as following the even more recent June 2003 SSOC.  And 
this all occurred before actual certification of his appeal 
to the Board.  Moreover, even once his appeal arrived at the 
Board, he had still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  Therefore, notwithstanding requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal is not prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  Again, the Board is bound by the precedent 
opinions of VA's General Counsel, as chief legal officer of 
the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Here, the veteran's service medical records (SMRs) have been 
obtained, as have his relevant private clinical records, and 
he has been afforded appropriate VA nexus examinations.  
Also, he declined the opportunity to testify at a hearing in 
support of his claims.  38 C.F.R. § 20.700 (a).

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Moreover, in light of the favorable outcome with respect to 
the claim for rosacea, there can be no possible prejudice to 
the veteran in going ahead and adjudicating this claim at 
this juncture.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a).  This secondary service connection 
entitlement includes situations when there has aggravation of 
a 
nonservice-connected condition by a service-connected 
disorder, although compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).



Analysis

Headaches and Dizziness

The SMRs reflect that the veteran had dizziness and headaches 
in November 1995 when he also had other symptoms such as 
nausea and diarrhea and after treatment the assessment, in 
December 1995, was gastroenteritis.  Otherwise, the SMRs 
demonstrate that the veteran complained of numerous symptoms 
in the area of his cervical spine, neck, and right shoulder 
following an incident in late June 1997 when he first 
developed these symptoms after running during physical 
training with his unit.  His symptoms were at times triggered 
by physical effort and also included headaches which were 
sometimes accompanied by dizziness.  

The veteran underwent several extensive in-service 
evaluations in July 1997 that yielded impressions or 
diagnoses that the headaches and dizziness were part of a 
myofascial syndrome, and that the headaches were most likely 
of tension or muscular etiology.  There was also an 
assessment that the headaches might be from withdrawal from 
analgesics.  A private CT brain scan in September 1997 was 
normal and he was given Physical Profiles in September and 
October 1997 limiting his duties due to headaches.  In 
October 1997 the assessment was headaches and neck pain of 
unclear etiology.  In June and July 1998 the assessment was 
"effort headache variant," although in July 1998 there was 
also an assessment of neck and myofascial pain.  

On VA examination in September 2000 the veteran complained of 
having a history of fibromyalgia which had been diagnosed in 
1997 when his symptoms included headaches.  The diagnosis was 
chronic neck muscle pain and it was noted that his symptoms 
were atypical for fibromyalgia in that they were localized to 
one anatomical site and the symptoms were more likely than 
not related to the pressure or pain syndrome.  On VA 
neurology examination in September 2000 the diagnosis was 
tension headaches, and it was commented that there appeared 
to be a significant functional overlay.  

While the veteran does have pathology of the cervical spine, 
reflected in the August 1999 Medical Evaluation Board report 
as degenerative joint disease (DJD) and degenerative disc 
disease (DDD), there also have been, in essence, alternating 
diagnoses of fibromyalgia and myofascial pain syndrome.  The 
criteria for evaluating service-connected fibromyalgia are 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2003).  
The symptoms considered for rating purposes specifically 
include headaches.  Here, the RO has determined that the 
veteran's service-connected disorder, which includes the 
cervical spine and atypical myofascial pain syndrome, should 
be rated on the basis of limitation of motion of the cervical 
spine due to arthritis, under DC 5010 (for traumatic 
arthritis) and 5290 (for limitation of motion of the cervical 
spine).  Nevertheless, the service-connected disorder also 
includes the symptoms associated with his myofascial pain 
syndrome and the evidence, overall, shows that his headaches 
and dizziness are associated with and due to the myofascial 
pain syndrome and began after the June 1997 incident that 
gave rise to his current disability of the cervical spine, 
including myofascial pain syndrome.  Indeed, he has stated 
this in his January 2002 notice of disagreement (NOD) and 
again in a June 2002 letter.

38 C.F.R. § 4.14 (2003) prohibits pyramiding, i.e., does not 
permit evaluating the same disability under various diagnoses 
and notes that disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent.  Thus, since the current myofascial pain syndrome 
includes the veteran's symptoms of headaches and dizziness, 
these symptoms may not be elevated to the status of being 
separate pathological disorders for rating purposes.  That is 
to say, his headaches and dizziness are mere symptoms of his 
already service-connected underlying disability; these 
symptoms are not separate disease entities, themselves.  
Consequently, service connection for them is not warranted.



Rosacea

The SMRs reflect that a rash on the veteran's face in May 
1999 was diagnosed as acne vulgaris, but in August 1999 the 
assessment was that he had either acne rosacea or seborrheic 
dermatitis, or unresponsive acne vulgaris.  Later in 
October 1999, there was a diagnosis that "rosacea" was to 
be ruled out.  More recently, on VA examination in April 
2000, it was noted the veteran had been given medication for 
rosacea, which is also shown by his private clinical records 
in 2002, and on VA examination in November 2002 there again 
was a diagnosis of acne rosacea.

The above-cited evidence shows there is clear continuity of 
symptomatology and diagnoses during and after military 
service.  So service connection for acne rosacea is 
warranted.


ORDER

Service connection for headaches and dizziness is denied.  

Service connection for rosacea is granted.


REMAND

A November 2002 report of an informal conference by a 
Decision Review Officer, signed by the veteran, indicates he 
was to be afforded VA rating examinations of his service-
connected disabilities of the cervical spine and right 
shoulder.  VA examinations were conducted in November 2002 
and included an examination of his cervical spine, but there 
was no examination of his right shoulder.



The veteran's cervical strain with atypical myofascial pain 
syndrome has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010, as traumatic arthritis.
Traumatic arthritis, in turn, is rated as degenerative 
arthritis under DC 5003, and degenerative arthritis, in turn, 
is rated on the basis of limitation of motion under the 
appropriate DC (which, here, is DC 5290 for the cervical 
spine).  The current 10 percent rating presumes he has slight 
limitation of motion.  And, alternatively, under DC 5293 for 
intervertebral disc syndrome (IVDS), a rating at this level 
would presume he has mild IVDS.

The criteria for rating IVDS were amended on September 23, 
2002, however.  So as of September 23, 2002, both the RO and 
the Board must consider the revised criteria of DC 5293.  And 
instead of characterizing the IVDS as, say, severe or 
pronounced (like the former DC 5293), the new pertinent 
considerations-either preoperatively or postoperatively, are 
whether the veteran has had incapacitating episodes during 
the immediately preceding 12 months and, if so, the total 
duration of them, and whether he should receive a higher 
rating based on combination, under 38 C.F.R. § 4.25, of the 
neurologic and orthopedic manifestations of his disability.  
Whichever method results in the higher evaluation is the one 
that must be used.  

While an August 1999 Medical Evaluation Board report contains 
diagnoses including DDD of the cervical spine, the revised 
criteria for rating IVDS were not cited by the RO because the 
evidence did not establish that the veteran now has any 
symptoms of IVDS.  However, to complicate matters even 
further, the rating criteria for evaluating service-connected 
spinal disabilities, other than IVDS, were amended effective 
September 26, 2003, and the DCs were renumbered (the old DC 
5293 (IVDS) is now DC 5243 and the old DC 5295 
(lumbosacral strain) is now DC 5237 and includes a strain of 
the cervical spine).  

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

For the period prior to September 23, 2002, only the old 
spinal rating criteria, including the old version of the 
criteria for rating IVDS (old DC 5293) may be applied.  But 
for the period beginning September 23, 2002, either those old 
rating criteria or the revised criteria for rating IVDS (new 
DC 5293) may be applied.  The newly revised spinal rating 
criteria (newly created DCs 5237 and 5243) may be applied 
only as of and following the September 26, 2003, effective 
date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

Because of the change in the law brought about by the 
revisions in the schedular rating criteria, a remand in this 
case is required for initial RO consideration of these new 
provisions.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See VAOGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Also, since the revised criteria for rating IVDS provide for 
possible evaluation on the basis of combining separate 
ratings for orthopedic and for neurological manifestations, 
the veteran should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002).



Further, the VA examination in November 2002 did not address 
the effect of pain (and painful motion) upon functioning of 
the lumbosacral spine or the level of disability during 
"flare-ups" or prolonged use.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-08 (1995).  In DeLuca it was held that when a 
veteran alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is or may be based at least partly on consideration of 
limitation of motion, an examiner's report should assess the 
degree of additional functional loss, if any, due to the 
pain, weakened movement, excess or premature fatigability, or 
incoordination.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his disorders of the cervical 
spine and right shoulder.  Ask him to complete and 
return the appropriate releases (VA Form 21-4142s) 
for the medical records of each private care 
provider since military service that are not 
already on file.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

3.  Ask the veteran for the name of each VA 
medical facility at which he has received 
treatment for his disorder of the cervical spine 
and right shoulder, especially since the most 
recent VA examination in November 2002.  The RO 
should obtain all records not already on file.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected right shoulder disorder.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured in 
degrees, with normal range of motion specified 
too), and the examiner should review the results 
of any testing prior to completion of the 
examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of 
the degree of additional range of motion loss due 
to such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when the 
joint is used repeatedly over a period of time.  
This determination also should be portrayed, if 
feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examiner should also clarify whether the 
veteran has any instability of the right shoulder 
or repeated episodes of dislocation.  



The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

5.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected disorder of the cervical spine.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five (5) degrees in all ranges of motion.  
The examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

6.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected disorder of the 
cervical spine.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  



7.  Thereafter, review the claim files.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the low back and right shoulder 
disabilities at issue, take corrective action.  38 
C.F.R. § 4.2 (2003).  See also Stegall v. West, 11 
Vet. App. 268 (1998).

8.  Then readjudicate the claims.  In particular, 
the RO should cite and address both the former and 
revised IVDS and spinal rating criteria.  The RO 
also must decide whether the ratings for the 
low back and right shoulder disorders should be 
"staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, prepare a SSOC and send it to him 
and his representative.  Give them time to respond 
to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



